Exhibit 10.2
SEPARATION AND GENERAL RELEASE AGREEMENT
          This Separation and General Release Agreement (the “Agreement”) is
being entered into by and between Local.com Corporation (“Employer” or the
“Company”) and Stanley Crair (“Employee”) (collectively the “Parties”) as of the
date of Employee’s execution of this Agreement (the “Date of this Agreement”).
          WHEREAS, the Parties previously entered into that certain Second
Amended and Restated Employment Agreement (the “Employment Agreement”) dated
April 26, 2010;
          WHEREAS, Employer is now providing notice to Employee that Employer is
terminating the employment of Employee without Cause pursuant to Section 5.2(b)
of the Employment Agreement; and
          WHEREAS, Employee is entitled to receive a portion of his salary and
other benefits pursuant to Section 5.2(c) of the Employment Agreement, provided
Employee signs this Agreement;
          NOW, THEREFORE, in consideration of the foregoing premises and the
terms and conditions set forth below, the Parties agree as follows:
          1. Acknowledgment. Employee hereby acknowledges receipt of this
Agreement on May 11, 2011 (the “Acknowledgment Date”). Employee hereby
acknowledges that Employer is terminating the employment of Employee without
Cause pursuant to Section 5.2(b) of the Employment Agreement effective as of the
Acknowledgement Date. Employee understands that should he agree to this release,
he would give up any right or claim to compensation or benefits of employment
with the Company beyond the Acknowledgment Date, except as set forth in this
Agreement. On the Acknowledgment Date, Employee will be paid all unpaid, earned
wages, including without limitation, any accrued, unused vacation pay.
          2. Compensation to Employee for General Release. Provided that
Employee delivers a signed copy of this Agreement to the Company within
twenty-one (21) days after his receipt of this Agreement, and does not revoke
this Agreement within seven (7) days after he signs it, the Company will pay to
Employee, pursuant to Section 5.2(c) of the Employment Agreement, an amount
equal to $287,000, which represents the Employee’s current Annual Salary, which
amount shall be payable over one (1) year in accordance with the Employer’s
standard payroll practices or, at the option of the Company, in a lump sum (the
“Salary Payment”) and if Employee elects to continue his health care insurance
coverage under COBRA, the Company will pay Employee’s health insurance premium
for Employee and any covered dependants for the first twelve (12) months
following the Acknowledgment Date (the “Benefit Continuation”), as such premiums
are incurred by Employee. Employee shall also receive $174,962, which represents
Employee’s bonus earned over the previous four quarters of the Term immediately
prior to this Agreement, which amount shall be payable in accordance with the
Company’s standard bonus payment practices (as established by the NCCG Committee
of the Board of Directors of the Company from time to time) or, at the option of
the Company, in a lump sum (the “Bonus Payment” and together with the Salary
Payment, the “Payment”). Employee shall also have the right to immediately
exercise any or all stock options which are vested as of the Acknowledgement
Date for a period of up to twelve (12) months after the Acknowledgement Date
subject to his delivery of a signed copy of this Agreement. Employee

 



--------------------------------------------------------------------------------



 



understands that the Payment and Benefit Continuation represent the Company’s
sole financial obligation to Employee under this Agreement and the Employment
Agreement.
          3. Cooperation. Employee will make himself available at reasonable
times upon reasonable request of the Company to the extent reasonably needed by
the Company to complete documentation or provide information relating to the
period during which Employee was employed by the Company.
          4. Release by Employee.
               a. General Release. In exchange for the Payment, the Benefit
Continuation and the other consideration set forth in this Agreement, Employee
does hereby release and forever discharge the “Company Releasees” herein,
consisting of Employer, its parent, subsidiary and affiliate corporations, and
each of their respective past and present parents, subsidiaries, affiliates,
associates, owners, members, stockholders, predecessors, successors, assigns,
employees, agents, directors, officers, partners, representatives, lawyers, and
all persons acting by, through, under, or in concert with them, or any of them,
of and from any and all manner of claims or causes of action, in law or in
equity, of any nature whatsoever, known or unknown, fixed or contingent
(hereinafter called “Claims”), that Employee now has or may hereafter have
against the Company Releasees by reason of any and all acts, omissions, events
or facts occurring or existing prior to the Date of this Agreement. The Claims
released hereunder include, without limitation, any alleged breach of any
express or implied employment agreement; any alleged torts or other alleged
legal restrictions relating to the Employee’s employment and the termination
thereof; and any alleged violation of any federal, state or local statute or
ordinance including, without limitation, Title VII of the Civil Rights Act of
1964, as amended, 42 USC Section 2000, et seq.; Americans with Disabilities Act,
as amended, 42 U.S.C. § 12101 et seq.; the Rehabilitation Act of 1973, as
amended, 29 U.S.C. § 701 et seq.; Civil Rights Act of 1866, and Civil Rights Act
of 1991; 42 USC Section 1981, et seq.; Age Discrimination in Employment Act, as
amended, 29 USC Section 621, et seq.; Equal Pay Act, as amended, 29 USC
Section 206(d); regulations of the Office of Federal Contract Compliance, 41 CFR
Section 60, et seq.; The Family and Medical Leave Act, as amended, 29 U.S.C. §
2601 et seq.; the Fair Labor Standards Act of 1938, as amended, 29 U.S.C. § 201
et seq.; the Employee Retirement Income Security Act, as amended, 29 U.S.C. §
1001 et seq.; and the California Fair Employment and Housing Act, California
Government Code Section 12940, et seq, as well as all Florida and Connecticut
state laws of a similar nature. This release shall not apply to the Company’s
obligations hereunder, to any vested retirement plan benefits, Employee’s rights
under Labor Code Section 2802 with respect to claims asserted against him, or
his rights as a stockholder of the Company.
               b. Unknown Claims.
               Employee acknowledges that Employee is familiar with the
provisions of California civil code section 1542, which provides as follows:
“A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing

2



--------------------------------------------------------------------------------



 



the release, which, if known by him or her must have materially affected his or
her settlement with the debtor.”
Employee being aware of said code section, hereby expressly waives any rights
Employee may have thereunder, as well as under any other statutes or common law
principles of similar effect.
               c. Older Worker’s Benefit Protection Act.
          Employee agrees and expressly acknowledges that this Agreement
includes a waiver and release of all claims which he has or may have under the
Age Discrimination in Employment Act of 1967, as amended, 29 U.S.C. § 621, et
seq. (“ADEA”). The following terms and conditions apply to and are part of the
waiver and release of the ADEA claims under this Agreement:
     (1) This Section, and this Agreement are written in a manner calculated to
be understood by him.
     (2) The waiver and release of claims under the ADEA contained in this
Agreement does not cover rights or claims that may arise after the Date of this
Agreement.
     (3) This Agreement provides for consideration in addition to anything of
value to which he is already entitled.
     (4) Employee has been advised to consult an attorney before signing this
Agreement.
     (5) Employee has been granted twenty-one (21) days after he is presented
with this Agreement to decide whether or not to sign this Agreement. If he
executes this Agreement prior to the expiration of such period, he does so
voluntarily and after having had the opportunity to consult with an attorney,
and hereby waives the remainder of the twenty-one (21) day period.
     (6) Employee has the right to revoke this general release within seven
(7) days of signing this Agreement. In the event this general release is
revoked, this Agreement will be null and void in its entirety, and he will not
receive the Payment or the Benefit Continuation.
          If he wishes to revoke this agreement, Employee shall deliver written
notice stating his intent to revoke this Agreement to Scott Reinke, General
Counsel at the offices of Employer on or before 5:00 p.m. on the seventh (7th)
day after the Date of this Agreement.
               d. No Assignment. Employee represents and warrants to the Company
Releasees that there has been no assignment or other transfer of any interest in
any Claim that the Employee may have against the Company Releasees, or any of
them. Employee agrees to indemnify and hold harmless the Company Releasees from
any

3



--------------------------------------------------------------------------------



 



liability, claims, demands, damages, costs, expenses and attorneys’ fees
incurred as a result of any person asserting such assignment or transfer of any
right or claims under any such assignment or transfer from Employee.
               e. No Actions. Employee represents and warrants that he is not
presently aware of any injury for which he may be eligible for workers’
compensation benefits. Employee agrees that if Employee hereafter commences,
joins in, or in any manner seeks relief through any suit arising out of, based
upon, or relating to any of the Claims released hereunder or in any manner
asserts against the Company Releasees any of the Claims released hereunder, then
Employee will pay to the Company Releasees against whom such claim(s) is
asserted, in addition to any other damages caused thereby, all attorneys’ fees
incurred by such Company Releasees in defending or otherwise responding to said
suit or Claim. Provided, however, that Employee shall not be obligated to pay
the Company Releasees’ attorney’s fees to the extent such fees are attributable
to claims under the Age Discrimination in Employment Act or a challenge to the
validity of the release of claims under the Age Discrimination in Employment
Act.
          5. Non-Disparagement/Litigation Assistance. Employee agrees to refrain
from any disparagement, defamation, or slander of the Company, its subsidiaries,
employees, investors, officers, directors, shareholders, agents, or partners,
and Employee agrees to refrain from any tortious or wrongful interference with
Company’s contracts and relationships. Employer agrees to refrain from any
disparagement, defamation, or slander of Employee. Employee agrees not to assist
in the prosecution of litigation against Company, its officers, directors, or
employees, except as compelled by legal process, and Employee further agrees not
to commence, maintain, prosecute or participate in (except as may be required by
law, pursuant to court order, or in response to a valid subpoena) any action,
charge, complaint, or proceeding of any kind (on his own behalf and/or on behalf
of any other person or entity and/or on behalf of or as a member of any alleged
class of persons) in any court, or before any administrative or investigative
body or agency (whether public, quasi-public or private) against Company, its
officers, directors, or employees, with respect to any act, omission,
transaction or occurrence arising out of employment or this Agreement. This
provision will not apply to conduct as to which this provision would be
unlawful.
          6. No Admission. The Parties further understand and agree that neither
the payment of money nor the execution of this release shall constitute or be
construed as an admission of any liability whatsoever by the Company Releasees.
          7. Severability. The provisions of this Agreement are severable, and
if any part of it is found to be unenforceable, the other Sections (or portions
thereof) shall remain fully valid and enforceable.
          8. Confidentiality. The terms of this Agreement are intended to be
confidential by the parties. Employer would not enter into this Agreement but
for Employee’s promise to maintain the confidentiality of the terms of and
existence of this Agreement. Employee may not disclose the terms of this
Agreement to any person, except that Employee may disclose the terms of this
Agreement as may be required by law or to his immediate family, attorneys, tax
and financial advisors, provided that such individuals agree to be bound by the

4



--------------------------------------------------------------------------------



 



confidentiality provisions of this Agreement. Company will be required to
disclose the terms of this Agreement, including a copy of this agreement, with
the Securities and Exchange Commission on Form 8-K.
          9. Arbitration/Waiver of Jury Trial. The Parties hereby agree to
submit any claim or dispute between Employee and the Company or any of the
Company Releasees, including any dispute arising out of or relating to the terms
of this Agreement, Employee’s employment or the termination thereof to binding
arbitration by a single neutral arbitrator experienced in employment law.
Subject to the terms of this Section, the arbitration proceedings shall be
governed by the rules of the Judicial Arbitration and Mediation Services
(“JAMS”) applicable to employment disputes as they may be in effect from time to
time, and shall take place in Orange County, California. The arbitrator shall be
appointed by agreement of the Parties hereto or, if no agreement can be reached,
by JAMS pursuant to its rules. The decision of the arbitrator shall be rendered
in writing and be final and binding on all Parties to this Agreement, and
judgment thereon may be entered in any court having jurisdiction. All fees and
costs payable to the Arbitrator or JAMS shall be paid by the Parties in
accordance with JAMS rules; provided, however, that Employee shall not be
required to pay any amount to the Arbitrator or JAMS that would be unique to
arbitration or exceed the costs Employee would incur in pursuing the same
claim(s) and action(s) in a court of competent jurisdiction. Any shortfall shall
be paid by the Company. Each party shall bear his or its own attorneys’ fees,
expert witness fees, witness expenses and other costs; provided, however, that
the Arbitrator may award such costs, fees or expenses in accordance with
applicable law. This arbitration procedure is intended to be the sole and
exclusive method of resolving any dispute between Employee, the Company and/or
the Company Releasees, including without limitation any claim for breach of this
Agreement or otherwise arising out of or relating to this Agreement or
Employee’s employment, and the Parties hereby waive any rights to a jury trial.
          10. Withholding. All compensation or benefits payable to Employee
pursuant to the terms of this Agreement shall be subject to deduction of all
required federal and state withholding taxes and any other employment taxes the
Company may be required to collect or withhold.
          11. Choice of Law and Venue. The Parties acknowledge and agree that
this Agreement shall be interpreted in accordance with California law. To the
extent any actions arising out of relating to this Agreement or Employee’s
Employment with Employer must be filed in a court, rather than arbitration, such
actions shall be filed in either the Superior Court of the State of California
for the County of Orange, or the Federal District Court for the Central District
of California.
          12. Sole and Entire Agreement, No Oral Modification. This Agreement
represents the sole and entire agreement among the Parties and supersedes all
prior agreements, negotiations, and discussions between the Parties hereto
and/or their respective counsel, excluding any agreements concerning
confidentiality, trade secret information, or assignment of intellectual
property rights. Any agreement amending or superseding this Agreement must be in
writing, signed by duly authorized representatives of the Parties, specifically
references this Agreement; and state the intent of the Parties to amend or
supersede this Agreement. Except as

5



--------------------------------------------------------------------------------



 



expressly modified by the terms of this Agreement, any and all outstanding stock
options granted to Employee by the Company shall remain subject to the terms and
conditions of the relevant stock option agreements evidencing such options and
the relevant plan under which such options were granted (in each case, either
the Company’s 1999 Equity Incentive Plan, 2000 Equity Incentive Plan, 2004
Equity Incentive Plan, 2005 Equity Incentive Plan, 2007 Equity Incentive Plan or
2008 Equity Incentive Plan).

            Local.com Corporation
    Date: May 11, 2011  By:   /s/ Heath B. Clarke         Title: CEO           
    Employee
    Date: May 11, 2011  /s/ Stanley Crair       Stanley Crair           

6